OBIGiwm
                                   In The
                                                                            FILED IN
                                                                   »STCOURT OFAPPEALS
                                                                        HOUSTON, TEXAS
                             Court of Appeals
                                                                    JAN 2 0 20J5
                                   For The
                                                                 CHR.STOPHER A. PRINB
                                                                CLERK


                           First District of Texas




                           NO. 01-13-00962-CV




                       BOSHENG WEN, Appellant

                                      V.


                         STEWART LIN, Appellee



      Dear Judge, my name is Bosheng Wen, I strongly request Lin Stewart

must explain to the court while he was my representative attorney (Case

NO. 2008-69877) 1. Why he detained all the evidences that should send to

the court? Those evidences could prove I was an innocent person. (The

evidences I already turned in to the court at July 31, 2013, also a copy gave

to Lin Stewart) 2. Why he received money from Andy Wu while he was my

attorney? 3. Why he worked for Andy Wu? 4. Why he helped Andy Wu
school at 2011 started working to help the family. I hope the law could help

me make Lin Stewart pay back what he did to me and my family.




                                          ^IwtfOe*)
                                            Bosheng Wen
                                            281-796-2892
                                            01/19/2015



                                            9271 Westwood Village Dr
                                            Houston TX 77036
                                   LIN & VALDEZ, L.L.P.
                                        Attorneys & Counselorsat Law
                                    9999 Bellaire, Suite 3C
                                         Houston, TX 77036
                                  (713) 339-4200/Fax{713)339-4299
Stewart Lin                                                                            Of Counsel
Licensed in TX & NY
Alfred R. Valdcz                                                                       Andrew H. Whang
Certified Mediator                                                                     Licensed in TX
Aram Sadcghl
Licensed in TX & KS


                                             July 28,2008
Wen's Royal Remodeling Inc.

         RE:          Caf€ 121 Chinese Restaurant

                                               RECEIPT


FOR PROFESSIONAL SERVICES RENDERED:

ATTORNEY: Stewart Lin

(1) 07/28/08           Consultation and retainer for the above matter                  S300.00




                                            This Receipt Evidences Receipt of: $300.00




                             THANK YOU FOR YOUR BUSINESS




Approved              Wik0J(                                       On &Valifes UUP*
                                                                        AttofneysafcLaw
                                                                       9999 Betoire, Sate 3C
                                                                         Houston,TXTy«36
                                                                              •v   n   h   ?"5 n     /*
               \0lvr2rlQ&                                              Mo.    i d2 / 56
wpUT-Ti FRO!




                    ,- 'J )V' )'•. _ -T f H,y,fi C   J*?Z..- 'TZZ,.^     TO


                     •••' CAP.!                                                               a    -»•»=   na;
                         asraaiaaMma. >n sbBSSBBSSSjC
   WEN'S ROYAL REMODELING, INC
K\kwkfeA.M> & ^                                           -^
    Wk Washington
   •••
       WashingtonMutual
                  Mutual Bank
                  Mutual Bank
             BeHMrea
            sS&i.  hSfS"""' Financial cw 6973
   1        9204 MWre
            9204  Be     Bwitovax)         l-SOMaa-Koo
   /        Houston. TX 77036
         ./'Houston,                       aSLISSS SMc.
amb
         «Bd)oooio?aHB •i:iuq«i3 77&i: i.'ie 11533 sb*
                                                               ags»,'"M»w gas—gs33a«BBEaBg3— sssaBaawBga
        aui| siu,j M0|aq sium jo asjopua iou oq
                                                                                                   I
                                                                                                   I


                                                                                                              CO
                                                                                                                              C66G««biJ
  O                                                                                                           a
  a                                                                                                           •                        " SOOESfZf
  ru                                                                                                           ru-fl

                                                                                                   }            run
      XT                                                                                           Lvi;;-a
                                  Release of Mechanic's and Materialman's Lien

G         Date: December 18,2008                                                               i? ft^Sol- rpi*%&%

          Claimant:      Wen's Royal Remodeling, Inc.
                                                                                      c
          Property:                                                            L
                 TRS 6B 6F & 16 &
                 LTS9&11THRU15
                                                     -3. ^              ^ r                                         D
                 WESTHEIMER ESTATES
                 ABST 697 C SAGE
                 SUITE #E.



                 Claimant has on or about September 24, 2008 attempted to assert a mechanic's and
          materialman's lien on the Property by affidavit filed in the County Clerk's office ofthe real property
          records of Harris County, Texas.
n
     Wt          The owner ofthe Property, Alkitsa Investment, LLC, and its Tenant, Cafe 121 Chinese
          Restaurant, has reached anagreement with Claimant for the release ofthe lien against the Property.

                 Claimant hereby releases the Property from the mechanic's and materialman's lien in
          consideration of ZERO AND NO/100 DOLLARS ($0.00) and other good and valuable
*         consideration, the receipt and sufficiency of which is hereby acknowledged.
!'
                                                         Wen's Royal Remodeling, Inc.                               m
0


                                                         Stewart Lin,
                                                         Attorney for Wen's Royal Remodeling, Inc.

          STATE OF TEXAS                         )


          COUNTY OF HARRIS                       )
                                                                                     tfk.
                 This instrument was acknowledged before me oh                              2008, by Stewart Lin.



                                                         Notary Public, Stftte-erTexas

          PREPARED IN THE OFFICE OF:

                                             EXHIBIT                    $%J&%\ Notary Public. State ofTexas
                                                                        iy*7^v**     MV Commission Expire*
                                                                        Vfc&By           May 24. 2009
                                               2,
      Justices                                                                                       Chief Justice
 john s. anderson                                                                                  ADEl.E HEDGES
Kem Thompson Frost
  Charles Seymore                                                                                       Clerk
                                                     '"'^S^''                                    Christopher a. Prine
  Jeffrey V. Brown
  William J. Bovce
 Tracy Christopher
                                 Jfatftottiif Qfourt cf kppstib                                   PHONE 713-274-2800


Martha Hill Jamison                            301 Fannin, Suite 245
  Sharon VIcCally                             Houston, Texas 77002

                                               February 24, 2012

     Michael Andrew Harris                                Elizabeth M. Bruman
     Page, Davis & Hill, P.O.                             Law Office of Elizabeth Bruman, P.C.
     1415 Louisiana, 22nd Floor                           4560 FM 1960 Rd, West
     Houston, TX 77002                                    Suite 104
                                                          Houston, TX 77069


     RE:         Court of Appeals Number:   14-10-00919-CV
                 Trial Court Case Number:   2008-69877

     Style: Wen's Royal Remodeling, Inc., Bosheng Wen, and Wen Hao Wen v. DN Development
     Corporation d/b/a Cafe 121 Chinese Restaurant, Yafei "Andy" Wu, and David Pham

                 Please be advised that on this date the Court issued the enclosed mandate in the
       above cause. Pursuant to Texas Government Code, Sec. 51.204(b), exhibits on file with the
       court, if any, will be destroyed three years from this date.

              As required by the Texas Government Code, Sec. 51.204 (d), we are also notifying the
       trial court clerk that we will destroy all records filed in respect to this case with the exception
       of indexes, original opinions, minutes and general court dockets, no earlier than six (6) years
       from the date of mandate.
                                                             CHRISTOPHER A. PRINE, CLERK




                                                                    "7
                                                             Chief Deputy
                                                                          b%jP
                                      MANDATE


                    ®Jib Jfaufteetfili €miri nf Appeals
                                  NO. 14-10-00919-CV



WEN'S ROYAL REMODELING, INC.. Appeal from the 11th District Court of Harris
BOSHENG WEN, AND WEN HAO County.          (Tr. Ct. No. 2008-69877).
WEN, Appellants               Memorandum Opinion delivered by Chief
                                             Justice   Hedges.    Justices     Anderson   and
V.                                           Christopher also participating.

DN DEVELOPMENT CORPORATION,
D/B/A       CAFE        121     CHINESE
RESTAURANT, YAFEI "ANDY" WU,
AND DAVID PHAM, Appellees


TO THE 11TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

Before our Court of Appeals, on the 6th day of December A.D. 2011, the cause upon
appeal to revise or reverse your judgment was determined. Our Court of Appeals made
its order in these words:



       This cause, an appeal from the judgment in favor of appellees, DN Development
Corporation D/B/A Cafe 121 Chinese Restaurant, Yafei "Andy" Wu, and David Pham,
signed July 6, 2010, was heard on the transcript of the record. We have inspected the
record and find no error in the judgment. We order the judgment of the court below
AFFIRMED.
        We order appellants, Wen's Royal Remodeling, Inc., Bosheng Wen, and Wen Hao
Wen, jointly and severally, to pay all costs incurred in this appeal. We further order this
decision certified below for observance.
        WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things have it duly recognized, obeyed, and executed.
      WITNESS, the Hon. Adele Hedges, Chief Justice of our Fourteenth Court of
Appeals, with the Seal thereof affixed, at the City ofHouston, February 24,2012.
                                               CHRISTOPHER A. PRINE, Clerk




               v
                   '''«««**
               Law Office of Elizabeth Bruman, P.C
                          4560 Cypress Creek Parkway West, Suite 104
                                        Houston, Texas 77069
                                               281.583.0089
                                             FAX: 281.587.9342
Elizabeth M. Bruman                                                            Board Certified Civil appellate Law
ebruman4»brumanlaw.com                                               Board Certified Commercial and Consumer Law
                                                                               Texas Board of Legal Specialization



                                            February 27,2012

Via Client Pick-up
Mr. Bosheng Wen
Mr. Walter Wen
Wen's Royal Remodeling, Inc.
9271 Westwood Village Dr.
Houston, Texas 77036

         RE:      Cause No. 2008-69877; DN Development Corporation d/b/a Cafe 121 Chinese
                  Restaurant v. Wen's Royal Remodeling, Inc.; Inthe 11* Judicial District CourtofHarris
                  County, Texas

Dear Mr. Wen,

         Please find enclosed a copy of two correspondences from the Fourteenth Court of Appeal dated
February 24, 2012.

         Should you have any questions or comments, please feel free to contact me.

                                                 Very Truly Yours,                      ^

                                                 l^-t-L^^/V-iX                     #-                       4/^A/
                                                 Elizabeth M. Bruman
EMB-ama
Enclosures